Citation Nr: 9913101	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by memory 
impairment.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by shortness 
of breath.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by fatigue 
(also claimed as weariness and tiredness), claimed in the 
alternative as entitlement to service connection for chronic 
fatigue syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by pain and 
numbness in the arms, claimed in the alternative as 
entitlement to service connection for cervical myelopathy.

5.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by skin rashes, claimed in the 
alternative as entitlement to service connection for tinea 
pedis and onychomycosis.

6.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by weakness and numbness of 
the lower extremities.

7.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by gastrointestinal symptoms.

8.  Entitlement to service connection for hepatitis.

9.  Entitlement to service connection for a back condition.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February to 
May 1982 and from October 1990 to July 1991.  He served in 
the Southwest Asian theater of operations during the Persian 
Gulf War from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
fatigue, shortness of breath, memory loss, hepatitis, 
indigestion, pain and numbness in arms, low back pain, 
weakness and numbness in lower extremities, and skin rash.

The issue of entitlement to service connection for PTSD was 
denied in a June 1998 rating decision.  For the reasons 
discussed in the REMAND below, the Board finds that the 
appellant has filed a notice of disagreement with that 
denial, thereby initiating an appeal.  Therefore, the issues 
on appeal have been recharacterized as shown above.

In November and December 1998, the appellant submitted 
additional evidence directly to the Board.  The appellant has 
not waived the RO's consideration of this evidence.  This 
evidence showed complaints of and/or treatment for fatigue, 
memory impairment, gastrointestinal complaints, arm pain and 
numbness, leg weakness and numbness, and a back disorder.  
Therefore, these issues must be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case in accordance with 38 C.F.R. § 20.1304(c) (1998) and 
are the subject of the REMAND herein. 

It is not necessary, however, to remand the appellant's 
claims for service connection for shortness of breath, 
hepatitis, and skin rashes.  The RO does not need to consider 
evidence submitted to the Board that is not "pertinent."  
The evidence submitted by the appellant showed no complaints 
of or treatment for shortness of breath, hepatitis, or skin 
rashes.  Therefore, it is not necessary to remand these 
claims to the RO for consideration of this additional 
evidence.

In September 1996, the appellant requested that the RO 
reconsider his claim of entitlement to service connection for 
hearing loss.  This issue has not been adjudicated by the RO, 
and it is not inextricably intertwined with the other issues 
before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO denied service connection for shortness of breath 
on the merits in an April 1996 rating decision.  The 
appellant was notified of this decision in April 1996 and did 
not appeal.

2.  Since April 1996, the following evidence has been 
received:  (1) VA outpatient treatment records dated from 
December 1992 to February 1996; (2) reports of VA 
examinations conducted in 1997 and 1998; (3) a duplicate of 
the VA audiological examination report from 1995; and (4) a 
service medical record dated in April 1991.

3.  The evidence received since April 1996 is not new and 
material and does not serve to reopen the appellant's claim 
for service connection for a disability manifested by 
shortness of breath.

4.  The medical evidence does not show diagnosis of hepatitis 
or any other liver condition.

5.  The claim of entitlement to service connection for 
hepatitis is not plausible.

6.  The medical evidence shows diagnoses of tinea pedis and 
onychomycosis. 

7.  The appellant's service medical records showed treatment 
for jock rash.

8.  There is no medical evidence of a nexus, or link, between 
the appellant's current tinea pedis and onychomycosis and any 
disease or injury during service.

9.  The claim of entitlement to service connection for tinea 
pedis and onychomycosis is not plausible.

10.  There is no objective evidence of a disability 
manifested by undiagnosed skin rashes, and the claim of 
entitlement to service connection for undiagnosed disability 
manifested by skin rashes is not plausible.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision that denied service 
connection for shortness of breath is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a disability due 
to undiagnosed illness manifested by shortness of breath is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The appellant has not presented well-grounded claims for 
service connection for an undiagnosed illness manifested by 
skin rashes, hepatitis, tinea pedis, and onychomycosis, and 
there is no statutory duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant has at no time filed claims for service 
connection for undiagnosed illnesses manifested by shortness 
of breath and skin rashes.  Rather, the RO adjudicated these 
claims based on his statements.  In September 1996, he filed 
a claim for service connection for hepatitis, indicating that 
he was treated for this condition in December 1992. 

The appellant's service medical records showed no complaints 
of or treatment for shortness of breath or a liver disorder.  
He was treated for a jock rash in December 1990.  In March 
1991, he completed a Southwest Asia Demobilization/ 
Redeployment Medical Evaluation, wherein he denied having any 
rashes, skin infections, sores, cough, or sinus infection.  
He also completed a Report of Medical History in May 1991, 
wherein he denied having or ever having shortness of breath, 
liver trouble, hepatitis, or skin diseases.  He did indicate 
that he had chronic or frequent colds, and it was noted that 
he occasionally coughed up green phlegm and had some sinus 
drainage.  Clinical evaluation of his respiratory system and 
skin was normal.  

During a VA general medical examination conducted in October 
1995, the appellant complained of a skin rash between the 
toes with itching.  He also stated that he had had shortness 
of breath for one year.  Examination of his respiratory 
system was normal.  He had a chest cold at that time.  
Diagnoses included tinea pedis.  X-rays of the lungs showed a 
possible two-centimeter in diameter small cavitary lesion in 
the left upper lobe, that might represent an artifact or 
superimposition of shadows as it was not seen on a prior 
study. 

An April 1996 rating decision, inter alia, denied service 
connection for shortness of breath, finding that there was no 
objective or subjective evidence that the claimed condition 
existed.  The appellant was notified of this decision in 
April 1996.  In September 1996, he submitted additional 
evidence, including a copy of the report of the 1995 VA 
audiological examination and a service medical record dated 
in April 1991.  None of this evidence reflected complaints of 
or treatment for shortness of breath.

The appellant also submitted VA outpatient treatment records 
dated from December 1992 to February 1996.  In December 1992, 
it was indicated that a chest x-ray was negative.  Liver 
function tests showed that SGOT (serum glutamic oxaloacetic 
transaminase) was elevated at 446 units with a normal range 
of 15-37 units, LDH (lactic dehydrogenase) was elevated at 
424 units with a normal range of 100-190 units, and SGPT 
(serum glutamic pyruvic transaminase) was elevated at 129 
units with a normal range of 30-65 units.  It was indicated 
that hepatitis precautions would be taken.  The report of 
chest x-rays conducted in August 1995 were normal. 

The RO obtained the report of the appellant's Persian Gulf 
Registry completed in August 1995.  At that time, he did not 
complain of shortness of breath, liver problems, or skin 
rashes.  Liver function tests showed SGOT, LDH, and SGPT were 
within normal limits.  Examination of his skin, nails, 
respiratory system, and liver were normal.

The appellant underwent a VA general medical examination in 
September 1997.  He stated that he had shortness of breath at 
times for no apparent reason.  He described this as feeling 
like he could not take a deep enough breath and as if he were 
not getting enough oxygen.  He periodically hyperventilated.  
He denied having any skin rash.  There were no abnormalities 
of the respiratory system upon examination.  He had tinea 
pedis and onychomycosis of the toenails.  Pulmonary function 
tests showed FVC (forced vital capacity) was 97 percent of 
predicted, FEV-1 (forced expiratory volume in one second) was 
98 percent of predicted, and FEV-1/FVC (forced expiratory 
volume in one second as percentage of forced vital capacity) 
was 97 percent of predicted.  X-rays of the lungs were 
normal. 

Laboratory tests in September 1997 showed that the 
appellant's SGOT and SGPT were within normal limits.  It was 
also noted that Hepatitis C antibody testing was negative.  
The appellant underwent a VA skin examination in September 
1997.  He denied any history of skin rashes, but stated that 
he had had toenail fungus since returning from the Persian 
Gulf.  He also complained of intermittent pruritus of the 
groin without lesions.  He had dystrophy of both great 
toenails with sub-ungual debris and scaling of both soles.  
His groin was clear.  KOH (potassium hydroxide) smear of both 
soles and toenails were positive for hypha.  Diagnoses were 
tinea pedis and onychomycosis.  The examiner indicated that 
these conditions were probably not service connected.

In connection with another claim, the appellant underwent a 
VA psychiatric examination in January 1998.  The report of 
that examination contained no information pertinent to the 
claims for shortness of breath, hepatitis, or skin rashes.  A 
March 1998 rating decision, inter alia, denied service 
connection for shortness of breath, hepatitis, and skin 
rashes.  The appellant submitted no additional argument in 
his notice of disagreement and substantive appeal, other than 
he believed these conditions directly resulted from his 
service in the Persian Gulf.


II. Legal Analysis

Shortness of breath

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an April 1996 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
shortness of breath.  A letter from the RO, advising the 
appellant of that decision and of appellate rights and 
procedures, was issued in April 1996.  The Board notes that 
the appellant submitted additional evidence to the RO in 
September 1996.  However, submitting additional evidence 
after receiving notice of an adverse decision does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (1998).  The 
appellant did not appeal the April 1996 decision; therefore, 
it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) concluded in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Elkins, 12 Vet. App. at 214 and 218.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
shortness of breath in the March 1998 rating decision without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for shortness of 
breath in March 1998, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (1998).  
Signs and symptoms that may be manifestations of undiagnosed 
illness include signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b)(8) (1998).  This list is not 
exclusive.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

The evidence received subsequent to April 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since April 1996, the following 
evidence has been received:  (1) VA outpatient treatment 
records dated from December 1992 to February 1996; (2) 
reports of VA examinations conducted in 1997 and 1998; (3) a 
duplicate of the VA audiological examination report from 
1995; and (4) a service medical record dated in April 1991.

To the extent that the appellant contends that he has 
shortness of breath as a result of his military service in 
the Persian Gulf, this evidence is not new.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the April 1996 rating decision and is not 
new for purposes of reopening a claim.

The copy of the November 1995 VA audiological examination is 
also not new evidence.  This examination report was of record 
at the time of the April 1996 rating decision.  This evidence 
is therefore duplicative and not new for purposes of 
reopening a claim.

The rest of the evidence received since April 1996, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Therefore, in order 
to be material, there would have to be competent evidence 
tending to show that the appellant currently has either an 
undiagnosed illness manifested by shortness of breath as a 
result of his military service or a chronic respiratory 
disorder that was incurred in service.

None of the new evidence is material.  First, the service 
medical record submitted by the appellant dated in April 1991 
was not relevant to this issue since it showed no complaints 
of or treatment for shortness of breath.  For this reason, 
the VA examination report from 1998 is also not material. 

Second, while the appellant has alleged shortness of breath, 
there remains a lack of objective medical evidence showing 
any such disability exists.  Every VA examination has shown 
no abnormalities of the lungs, and pulmonary function tests 
results in 1997 were 97-98 percent of predicted values.  
Finally, the appellant has also not offered any objective 
non-medical evidence that can be verified to support this 
claim.  In this case, there is not only an absence of medical 
evidence in the record of a current disability manifested by 
shortness of breath, but there is also medical evidence that 
specifically rules out the existence of such a disability.

Accordingly, the Board finds that the evidence received 
subsequent to April 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for a disability due to undiagnosed illness manifested by 
shortness of breath.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


Hepatitis

In this case, the appellant has failed to satisfy the first 
element of a well-grounded claim for service connection.  The 
medical evidence does not show a diagnosis of hepatitis.  
Liver function tests were elevated in 1992, and treatment 
included hepatitis precautions.  A diagnosis of hepatitis was 
not, however, rendered at that time.  All liver function 
tests since 1992 have been within normal limits. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Accordingly, the Board finds the appellant has 
not submitted a well-grounded claim for direct service 
connection for this disorder.

Skin rashes

I. Entitlement to service connection under 38 C.F.R. § 3.317

Signs and symptoms that may be manifestations of undiagnosed 
illness include signs or symptoms involving the skin.  
38 C.F.R. § 3.317(b)(2) (1998).  The medical evidence shows 
that the appellant's history and physical examination are 
attributable to known clinical diagnoses of tinea pedis and 
onychomycosis.  The provisions of 38 C.F.R. § 3.317 only 
apply to an undiagnosed illness; therefore, service 
connection is precluded under this regulation.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (1998).


II. Entitlement to service connection on a direct basis

The medical evidence shows that the appellant has been 
diagnosed with tinea pedis and onychomycosis, as discussed 
above.  There is sufficient medical evidence of a current 
disability; therefore, the first element of a well-grounded 
claim has been satisfied.

The appellant's service medical records showed no complaints 
of or treatment for toenail fungus or any other skin rash of 
the feet nor does he maintain that he experienced such 
symptoms during service.  He was treated for jock rash.  Even 
if the Board accepts this as evidence of incurrence of a 
disease or injury during service, the third element of a 
well-grounded claim for direct service connection has not 
been satisfied.  

There is no medical evidence of a nexus, or link, between any 
inservice disease or injury and any current skin condition of 
the feet, including tinea pedis and onychomycosis.  No 
diagnosis of a skin or toenail disorder of the feet was 
rendered during service.  The medical evidence first shows 
complaints of "toenail fungus" in October 1995, more than 
four years after the appellant's active service.  There is no 
medical evidence showing that these complaints were related 
to his active service in any manner.  Furthermore, there is 
also no medical evidence showing that any current skin 
disorder is related to his active service in any manner.  
Accordingly, the Board finds the appellant has not submitted 
a well-grounded claim for direct service connection for skin 
disorders, including tinea pedis and onychomycosis.

Conclusion regarding hepatitis and skin claims

The appellant has the initial burden of establishing well-
grounded claims for service connection for disorders, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of evidence that would well ground either of these 
claims. 

The presentation of well-grounded claims is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  As new and material evidence has not been received to 
reopen the appellant's claim for service connection for a 
disability due to undiagnosed illness manifested by shortness 
of breath, the claim is not reopened, and the appeal is 
denied.

2.  Having found the appellant's claims not well grounded, 
entitlement to service connection for hepatitis; for tinea 
pedis and onychomycosis; and for undiagnosed illness 
manifested by skin rashes is denied.  


REMAND

Additional due process and evidentiary development are needed 
prior to appellate disposition of the appellant's claims for 
service connection for fatigue, memory impairment, 
gastrointestinal symptoms, pain and numbness in the arms, 
numbness and weakness in the legs, a back condition, and 
PTSD.

Due process

First, in November and December 1998, the appellant submitted 
additional evidence directly to the Board.  This evidence is 
pertinent to his claims for service connection for fatigue 
(tiredness, weariness), memory impairment, indigestion, pain 
and numbness in the arms, numbness and weakness in the legs, 
and a back disorder, in that this evidence showed complaints 
of and/or treatment for these symptoms.  The appellant has 
not waived the RO's consideration of this evidence.  
Therefore, his claims must be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1998).  

Second, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In March 1998, the appellant filed claim for service 
connection for PTSD.  A June 1998 rating decision denied this 
claim.  Thereafter, his local representative submitted a 
Statement of Accredited Representation in Appealed Case in 
August 1998, wherein entitlement to service connection for 
PTSD was listed as one of the issues on appeal.  This 
document, filed at the RO, would be timely as a notice of 
disagreement with the June 1998 rating decision that denied 
entitlement to service connection for PTSD.

It is proper to remand this claim because the appellant has 
not been provided a statement of the case (SOC) on this 
issue.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Evidentiary development

First, it is possible that there are additional VA treatment 
records for the appellant at the VA Medical Center (VAMC) in 
New Orleans, Louisiana.  The VA treatment records in the 
claims file have been submitted by the appellant.  They date 
from December 1992, but they appear to be incomplete.  For 
example, laboratory and test results from December 1992 are 
of record, but there is no record or an incomplete record of 
treatment notes associated with these tests.  There is a 
progress noted dated December 21, 1992, that is marked 
"1010M cont."  There is also indication of a scheduled 
follow-up appointment in January 1993.  These records should 
be obtained.  In a September 1996 statement, the appellant 
indicated that he underwent a Persian Gulf Registry 
Examination there in June 1993.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should request 
all of the appellant's VA treatment records from 1991 to the 
present, to include the June 1993 Persian Gulf Registry 
Examination and all notes associated with the December 1992 
treatment and follow-up.

Second, it is necessary to provide the appellant a VA 
physical examination with respect to his back claim.  His 
service medical records showed treatment for complaints of 
low back pain, and he reported lifting a transmission chest 
one week earlier with resulting back pain.  The pain was 
located in the right flank with no radiculopathy to the legs.  
During his redeployment examination in May 1991, the 
appellant complained of recurrent back pain, and it was noted 
that he lifted a lot in his occupation during service as a 
mechanic, but there was no history of specific trauma or 
lifting injury.  He denied radiation to the legs.  The 
diagnosis in 1991 was musculoskeletal low back pain. 

The appellant has complained of numbness and weakness in the 
lower extremities since 1995, although he has dated onset of 
these symptoms to his return from the Persian Gulf.  The 
appellant's VA treatment records showed current diagnoses of 
L5-S1 radiculopathy as shown by nerve conduction studies.  
Magnetic resonance imaging of the lumbar spine in 1996 was 
normal.  Based on the above, it is necessary that a VA 
examiner review the appellant's service medical records and 
render an opinion as to whether he currently has a chronic 
back condition, and, if so, whether it is related to his 
military service.  The Board does not currently have 
sufficient medical evidence upon which to base a decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, while the Board regrets the delay, these claims 
are REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete treatment 
records from the VA Medical Center in New 
Orleans for all outpatient treatment, to 
include mental hygiene progress notes and 
reports of special tests such as magnetic 
resonance imaging and nerve conduction 
studies, from 1991 to the present.  
Review the records received to determine 
whether they include any Persian Gulf 
Registry Examination (reportedly done in 
June 1993) and all records associated 
with treatment in December 1992 and any 
follow-up.  If the records are 
incomplete, take corrective action.

2.  After obtaining as many of the 
appellant's VA records as possible, 
schedule him for a VA examination with 
the appropriate specialist(s) to evaluate 
his back condition.  The claims file and 
a copy of this remand are to be made 
available to the VA examiner(s) for 
review, and the examiner(s) should 
indicate in the report(s) that he or she 
examined the claims folder.

All tests deemed necessary by the 
examiner(s) should be conducted to 
determine the nature and etiology of any 
current back condition.  The examiner(s) 
should discuss the prior medical evidence 
and integrate the previous findings and 
diagnoses (i.e., L5-S1 nerve dysfunction, 
probably radicular) with any current 
findings.

Prior to rendering the following opinion, 
the examiner(s) should specifically 
review the appellant's service medical 
records, the current VA treatment records 
(especially any reports regarding 
magnetic resonance imaging, x-rays, nerve 
conduction tests, etc.), and the reports 
of prior VA examinations.  The 
examiner(s) should express an opinion as 
to whether the appellant currently has a 
chronic back disorder, and, if so, 
whether it is as likely as not related to 
his military service, including treatment 
for low back pain.  The complete medical 
rationale for any opinion is to be 
provided.

3.  Thereafter, review the claims folder 
and ensure that the examination report(s) 
include fully detailed descriptions and 
all opinions requested.  If any report 
does not, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
appellant's claims for service connection 
for (a) a disability due to undiagnosed 
illness manifested by memory impairment; 
(b) a disability due to undiagnosed 
illness manifested by fatigue (also 
claimed as weariness and tiredness), 
alternatively claimed as chronic fatigue 
syndrome; (c) a disability due to 
undiagnosed illness manifested by pain 
and numbness in the arms, alternatively 
claimed as cervical myelopathy; (d) a 
disability due to undiagnosed illness 
manifested by weakness and numbness of 
the lower extremities; (e) a disability 
due to undiagnosed illness manifested by 
gastrointestinal symptoms; and (f) a back 
condition.  

The RO should consider the additional 
evidence submitted to the Board in 
November and December 1998 and developed 
upon remand.  In adjudicating the 
appellant's claims for fatigue, memory 
impairment, and pain/numbness in the 
arms, the RO should determine whether new 
and material evidence has been submitted 
to reopen these claims since the April 
1996 adjudication of these issues.  If 
any benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, which includes citation to 
the regulations pertinent to submission 
of new and material evidence, and allow 
an appropriate period of time for 
response.

5.  Provide the appellant and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for PTSD.  The RO should 
ensure that this claim has been properly 
developed, including, as appropriate, VA 
examination(s) or verification of alleged 
stressors.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  Notify the appellant that, if 
this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

